United States District Court
Western District of New York

 United States of America,
                                Plaintiff
                                                    MOTION TO EXTEND TIME
                    vs                             TO FILE PRETRIAL MOTIONS

 Joseph Bongiovanni                                               19-cr-227
                              Defendant



       Upon the affirmation of James P. Harrington, Esq., attorney for Joseph Bongiovanni,

a motion is made to the Hon. Michael Roemer, United States Magistrate Judge, for an

extension of time for to file pretrial motions for two weeks from the currently scheduled date

of December 28, 2020 to January 11, 2021, and a corresponding extension for the

government’s reply, a new oral argument date, and for the exclusion of time under Speedy

Trial Act calculations.



Dated: December 23, 2020                    /s/ James P. Harrington
                                            James P. Harrington
                                            Harrington A Mahoney
                                            Attorneys for Defendant
                                            70 Niagara Street - Third Floor
                                            Buffalo, NY 14202-3407
                                            Tele: (716) 853-3700
                                            Facs: (716) 853-3710
                                            jph@harringtonmahoney.com
United States District Court
Western District of New York


 United States of America,
                                 Plaintiff                   AFFIRMATION
                     vs
                                                                 19-cr-227
 Joseph Bongiovanni
                               Defendant



       James P. Harrington, affirms under penalty of perjury:

       1.     I am an attorney at law admitted to practice law in the United States District
Court for the Western District of New York.

       2.     I am the attorney for Joseph Bongiovanni for the above indictment.

       3.     Mr. Bongiovanni needs additional time because there have been extenuating
circumstances within my office recently.

       4.     There have been COVID-related delays in my office. First, the live-in girlfriend
of an associate in my office, who is a critical-care nurse, caught the virus. The office was in
a modified quarantine for two weeks while everyone was tested twice. No one in the firm
contracted the virus but our work was interrupted. Also, both of Mr. Bongiovanni’s elderly
parents were hospitalized for two weeks and were only released late last week. He is the
primary care-giver for both of them. This prevented him from coming in to review the
discovery and assist in preparation of the motions. The defense received a significant series
of discovery disclosures from the government in October which I still need to review with
Mr. Bongiovanni.
       5.      Because of these circumstances, Mr. Tripi and I have agreed, subject to the
Court’s approval, for an extension of time to file pretrial motions for two weeks until January
11, 2021.

       6.      We are also requesting corresponding additional time for the government to
respond and the fixing of a new oral argument date.

       7.      On behalf of Mr. Bongiovanni and with his consent, I agree that any time
granted by the Court should be excluded from the calculation of the Speedy Trial time
because it is necessary for his defense, the proper filing of pretrial motions, and in the interest
of justice. Attached is an affidavit from Mr. Bongiovanni acknowledging and waiving his
statutory and constitutional Speedy Trial rights with respect to this motion.




Dated: December 23, 2020                      /s/ James P. Harrington
                                              James P. Harrington
                                              Harrington A Mahoney
                                              Attorneys for Defendant
                                              70 Niagara Street - Third Floor
                                              Buffalo, NY 14202-3407
                                              Tele: (716) 853-3700
                                              Facs: (716) 853-3710
                                              jph@harringtonmahoney.com
United States District Court
Western District of New York

 United States ofAmerica,                                     AFFIRMATION
                              Plaintiff
                     vs
                                                                  19-cr-227

 Joseph Bongiovanni
                             Defendant


       Joseph Bongiovanni affirms under penalty ofperjury:

       1.     I am the defendant in the above indictment in the United States District Court
for the Western District ofNew York.

       2.     I make this affidavit to personally consent to the exclusion of the additional
time to file pretrial motions by my attorneys from the Speedy Trial Act time calculation.

       3.     I have read the affirmation ofmy attorney, James P. Harrington, Esq., which
is attached to this motion and confirm its accuracy.

       4.     I have been advised ofmy Speedy Trial Rights and agree to the waiver oftime
in this motion because it is in my interests for the preparation ofmotions and in the interests
ofjustice for the Court to grant the motion and exclude f e · · approves.




            2020.


                                      ,,1
